Citation Nr: 9912261	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-26 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
prostate, claimed as secondary to service-connected 
prostatitis.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from March 1945 to November 
1947.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in April 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida.

Service connection has been granted for chronic prostatitis, 
evaluated as 20 percent disabling since 1989.  In the 
veteran's claim, received in July 1996, he maintained that 
his prostate gland condition has become more severe and a 
higher evaluation was in order.  This would appear to state a 
claim for an increased disability rating for the service-
connected prostatitis.  This claim has not been developed or 
certified for appellate consideration and is therefore 
referred to the RO for appropriate consideration.

The issue of entitlement special monthly compensation based 
on loss of use of a creative organ will be the subject of a 
remand at the end of this decision.


FINDING OF FACT

No competent evidence has been presented or secured to render 
plausible a claim that prostate carcinoma is related to the 
service-connected prostatitis.


CONCLUSION OF LAW

The claim for secondary service connection for carcinoma of 
the prostate is not well grounded, and there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was hospitalized in a VA hospital in November 
1988 with symptoms of prostatism of one years duration.  He 
underwent a transurethral resection of the prostate.  The 
discharge diagnosis was presumed benign prostatic hyperplasia 
(pathology report not in chart).  During a period of VA 
hospitalization in May 1989, it was reported that the 
prostatic hypertrophy was benign.  The veteran was 
hospitalized in October 1989 for unrelated treatment, and no 
complaints or treatment relating to the prostate were 
registered.  He was again hospitalized in November 1989, and 
there were no complaints or treatment relating to a prostate 
condition.  On VA examination in November 1989, the prostate 
was small and soft, with no nodules present.  The diagnosis 
was postoperative status, transurethral resection of 
prostate.  On hospitalization in January 1990 for an 
unrelated problem, the veteran's prostate was described on 
examination as small, 1+, and firm, without masses or 
nodules.

In a statement received in July 1996, the veteran made an 
informal claim for service connection for prostate cancer, 
claiming that his service-connected "prostate gland 
condition" had progressed to cancer.  He asked that his 
medical records from James A. Haley VA Medical Center (VAMC) 
be obtained in support of his claim.  The RO requested the 
veteran's VA treatment records from August 1995.

VA outpatient records disclose that the veteran was seen in 
the urology clinic on several occasions in 1996.  In January 
1966, he complained of nocturia 3-6 times and an increased 
prostate-specific antigen (PSA) was reported.  He had 
undergone a transurethral resection of the prostate in 1989, 
and no evidence of cancer was noted.  On examination in March 
1996, the assessment was large obstructing prostate.  In 
April, a prostate biopsy showed adenocarcinoma of the 
prostate.  He subsequently underwent external beam radiation 
therapy.  

The veteran underwent three VA examinations in October 1996.  
On one, his prostate was firm and slightly enlarged on 
examination, and the diagnosis was prostate cancer.  On 
another, the diagnosis was impotence secondary to external 
beam radiation therapy for treatment of prostate cancer.  On 
another VA examination in October 1996, the veteran reported 
that he had nocturia and urgency, but no dysuria.  His 
diagnoses included adenocarcinoma of the prostate status post 
radiotherapy and on hormonal suppression therapy, still 
considered active.

The RO denied the veteran's claim in April 1997.  The veteran 
was advised of the denial and told that he had no submitted 
evidence demonstrating a plausible relationship between 
prostate carcinoma and any disease or injury in service or 
the bacterial infection of prostatitis and prostate cancer.

The veteran requested a hearing before a hearing officer at 
the RO.  He did not report for the first hearing and 
subsequently requested that it be rescheduled because he had 
been ill at the time of the hearing.  He canceled the second 
hearing and was told that his case would be transferred to 
the Board.


II.  Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court), now the 
United States Court of Appeals for Veterans Claims, has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 3.303(a), 3.304 
(1998)) and based on a legal "presumption."  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1998); 38 C.F.R.  §§ 3.307, 3.309 
(1998).  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service (disease or 
injury) and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet.App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To establish a 
well-grounded claim for service connection for a disorder on 
a secondary basis, the veteran must present medical evidence 
to render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

The veteran has contended that his service-connected 
prostatitis has progressed to carcinoma of the prostate, 
which was first diagnosed in 1996.  He has therefore limited 
his claim to secondary service connection for prostate 
cancer.  There is no competent medical evidence which has 
been presented or secured in this case to render plausible a 
claim that the veteran's prostate carcinoma is secondary to 
the service-connected prostatitis disorder.  In other words, 
there is no competent medical evidence to demonstrate that 
any current carcinoma of the prostate was either (a) caused 
by or (b) aggravated by the service-connected prostatitis.  
As reported above, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
the claim is plausible is required.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim for service connection well grounded.  The Board has 
carefully considered the contentions on appeal.  However, his 
contentions alone cannot meet the burden that will be imposed 
by 38 U.S.C.A. § 5107(a) with respect to submitting a 
plausible claim.  Espiritu, 2 Vet.App. 492 (1992).  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make these claims plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit 
at 92, Tirpak at 610-11; and Murphy at 81.  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claim that is not 
currently well grounded.  In the letter notifying the veteran 
of the denial of his claim, the RO advised him that his claim 
was not well grounded, and that what the veteran would need 
to present would be "evidence which demonstrates a plausible 
relationship . . . ."  The rating decision was also sent 
with the notification letter, and the rating decision 
outlined the lack of any evidence showing an etiological 
relationship between prostate cancer and any disease or 
injury in service or the service-connected prostatitis.  The 
veteran was therefore advised of the type of evidence that 
would be necessary to present a well-grounded claim, and he 
has not provided any such evidence himself, nor has he 
notified the RO of the potential for such records.  

In its written brief presentation before the Board, the 
veteran's representative organization has asked to Board to 
address hypothetical issues if the Board finds the claim not 
well grounded.  In particular, the representative asks that 
the Board address legal issues that might arise should the 
claimant hereafter reopen his claim with new and material 
evidence and be granted service connection.  The Board 
declines to address legal issues not before it involving 
hypothetical situations that may or may not arise in the 
future with respect to this claimant.



ORDER

The claim for secondary service connection for prostate 
cancer is not well grounded and is denied.


REMAND

In June 1991, a claim for entitlement to special monthly 
compensation based on the loss of a creative organ was 
remanded by the Board for further development consisting of a 
special genitourinary examination.  

The veteran failed to report for a scheduled examination in 
August 1991.

A VA report of contact in October 1991 reveals that the 
veteran advised a VA official, in a telephone conversation, 
that he would not report for a scheduled VA examination 
because it was too expensive, and he no longer wished to 
pursue his claim because it upset him.  The veteran was 
advised to contact the VA Outpatient Center in Orlando 
regarding this.  He refused because it was a toll call and he 
would be placed on hold. 

In November 1991, the veteran was advised by letter that the 
RO had withdrawn his appeal in accordance with his request of 
October 16, 1991.

At the time the RO took this action, regulations provided 
that a substantive appeal may be withdrawn in writing at any 
time before the Board enters a decision except where 
withdrawal would be detrimental to the appellant.  38 C.F.R. 
§ 19.125(b) (1991).  Withdrawal may be by the appellant or 
the authorized representative, except that a representative 
may not withdraw an appeal filed by the appellant personally, 
and the agency of original jurisdiction may not withdraw a 
substantive appeal after filing either or both.  38 C.F.R. 
§ 19.125(c) (1991).  Similar regulations are now found at 
38 C.F.R. § 20.204 (1998).

As contended by the veteran's representative, the veteran's 
oral communication of an intention to withdraw his appeal did 
not amount to a withdrawal in writing.  The RO's subsequent 
confirmation of the veteran's communication in writing was 
not challenged or contradicted by the veteran, but the RO was 
without authority to withdraw the appeal on the basis of a 
non-written communication from the claimant.  It does not 
appear that the RO asked the appellant to submit his 
withdrawal in writing.  As the withdrawal was not in writing 
by the appellant, the RO should not have terminated the 
appeal.  Accordingly, this appeal has remained open.  

In the claim filed in July 1996, the veteran indicated that 
he was interested in receiving special monthly compensation 
for the loss of use of a creative organ.   

As indicated above, the record now establishes that the 
veteran is impotent due to radiation therapy for his 
treatment of prostate cancer.  

Since this appeal has remained open since remanded by the 
Board in 1991, the RO should associate with the file all 
treatment records for the veteran's prostate condition from 
January 1990 to August 1995.  All hospital and outpatient 
treatment records should be obtained.  It should be 
ascertained whether the veteran receives any treatment for 
his prostatitis from any provider other than VA, and such 
treatment records should be requested.

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  Ask the veteran whether he has 
received any treatment for his loss of 
use of creative organ from January 1990 
to the present from any provider other 
than VA.  If so, ask the veteran to 
provide an appropriate release so the 
records may be requested.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, advise the veteran of his 
ultimate responsibility to obtain and 
present records in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Ask the veteran at which VA 
facilities he has been treated or 
diagnosed with loss of use of a creative 
organ from January 1990 to the present.  
From each facility listed by the veteran, 
request copies of all treatment records 
dealing with diagnosis or treatment of 
loss of use of creative organ from 
January 1990 to the present, to include 
inpatient hospitalization, outpatient 
treatment, and diagnostic test results.  
Associate all records received with the 
claims file.

3.  Schedule the veteran for a special 
genito-urinary VA  examination.  Notify 
the veteran of the consequences of 
failure to report for an examination, as 
outlined in 38 C.F.R. § 3.655 (1998).  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.  After 
reviewing the claims folder, the examiner 
should express an opinion as to whether 
or not the veteran had suffered the loss 
of use of a creative organ as a result of 
the service-connected prostatitis prior 
to the onset of the veteran's nonservice-
connected carcinoma of the prostate. 

The factors upon which the examiner's 
opinion is based must be indicated.  The 
report of the above-requested examination 
and opinion should be associated with the 
veteran's claims folder.

4.  Thereafter, the RO should 
readjudicate the claim for special 
monthly compensation for loss of use of a 
creative organ.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided the opportunity to respond 
thereto.

While this case is in remand status, the 
veteran and his representative are free 
to submit additional evidence and 
argument on the question at issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109, 112 (1995).
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

